|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

GLENDA JACOUEL|NE PRADO,

Plaintiff,
Case No. 3:16-cv-320
v.
JUDGE WALTER H. RICE
PAT IV|AZE|KA, et a/.,
Defendants.

 

DEC|S|ON AND ENTRY SUSTA|N|NG DEFENDANTS' NlOT|ON |N
L|IV||NE REGARD|NG SUPPLE|V|ENTAL LAY W|TNESSES (DOC. #79)

 

Defendants, Greene County, Ohio, Board of Commissioners and Greene
County, Ohio (col|ective|y referred to as ”Greene County"}, have filed a motion in
limine regarding the supplemental lay witnesses identified by Plaintiff, G|enda
Jacque|ine Prado (”Prado”), Doc. #73, PAGE|D#995. Prado has filed a response,
Doc. #82, and Greene County has filed a Rep|y, Doc. #86. |n this motion, Greene
County seeks to prevent Prado from allowing Xan Boone and Joan Tucker from
testifying at tria|, claiming that permitting testimony from these two witnesses
would result in ”unfair prejudice and trial by surprise for Defendants." Doc. #86,
PAGE|D#‘|094. Greene County further claims, and Prado does not dispute that
these two witnesses were not disclosed until December 18, 2018, ”near|y a year
after the deadline to disclose lay witnesses upon which the parties agreed and the

Court set forth in the Pre|iminary Pretria| Order." Doc. #41. The Pre|iminary

Pretria| Order Was entered December 12, 2017, and set forth lVlarch 29, 2018, as
the deadline to disclose lay Witnesses and October 12, 2018, as the date for the
discovery cutoff. /d. ln addition to the late disclosure of these two witnesses,
Prado’s supplemental lay witness identification failed to provide a summary or
any information concerning the subject matter upon which these two Witnesses
would testify. Doc. #79, PAGE|D#‘|O46.

Prado responds to Greene County's motion and claim of late disclosure by
stating the following:

Both Witnesses were discussed in Plaintiff's Response to l\/lotion for

Summary Judgment and her affidavit thereto (Doc. #68, December 1,

2018, pp.5,16,18) and [in] her deposition at page 56. (A|though the

name[s] was not mentioned.) Further, the Plaintiff has provided a

synopsis of testimony for both Witnesses in the draft of her Final

Pretria| Statement. There is no surprise concerning these persons.

Doc. 82, PAGE|D##1064 and 1065.

A|though Prado may be correct that the identity of both witnesses was
included in Plaintiff's Response filed December 1, 2018, and that a synopsis of
their testimony was included in the Final Pretria| Statement, such is beside the
point. The crucial facts are that the time for the disclosure of lay Witnesses was
lVlarch 29, 2018, and the discovery cutoff date Was October 12, 2018. Fed.R.Civ.P.
26le)(1)(A) provides that a party must supplement its discovery responses ”in a
timely manner if the party learns that in some material respect the disclosure or

response is incomplete or incorrect, and if the additional or corrective information

has not otherwise been made known to the other parties during the discovery

process or in writing.” Prado has provided no justification, substantial or
otherwise, as to why the disclosure was not made earlier and also concedes that
Prado's deposition did not disclose the identities of these two witnessesl Nor can
it be argued that Prado's late disclosure was harmless to Greene County. See Doc.
##79 and 86.

Because Prado did not comply with the deadline for the disclosure of lay
witnesses and has failed to provide justification for her late disclosure, the Court
SUSTA|NS Greene County’s motion fn limine regarding supplemental lay

witnesses Doc. #79.

oate; lviarch 5, 2019 L/&V<;~A "

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

